Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,994,441 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially overlap in scope and the claimed subject matter of the instant application can be transparently found in the patented claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign(s) mentioned in the description: Specifically, figures 1, 3-6 lack reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy US 4,174,226 (hereinafter ‘Tracy’).
In regard to claim 1, Tracy teaches a system (see fig. 16) for concealing permanent hard point connections on a surface set on a concrete slab, comprising:
a metal plate assembly (18), the metal plate assembly comprising a lower flange (72/82), a middle portion disposed above the lower flange (70/78), and an upper flange (56) disposed on the middle portion (see fig. 6); 
a plurality of lag bolts (col. 5, ln. 62 -although Tracy does not explicitly disclose the bolts are lag bolts, it would have been obvious to one of ordinary skill in the art to use lag bolts as these are notoriously well known as being tough and extremely sturdy for bearing high loads) affixing the lower flange to the concrete slab (although Tracy does not explicitly recite a concrete slab, but merely a “structure in the roof”, one of ordinary skill in the art would readily 
first and second pedestal transition components (each side of rim 58 as seen in fig. 6) disposed respectively on first and second sides of the metal plate assembly;
wherein the lower flange is configured and disposed to be in contact with the concrete slab (see fig. 11, the plate assembly is mounted to the roof top 12 which, per modification above, is a concrete slab);
wherein the upper flange of the metal plate assembly is disposed above and apart from the concrete slab (see fig. 6) and disposed lower than a top surface of the first metal pedestal transition component and the second metal pedestal transition component (this is clearly seen in figures 5, 6, 11 and disclosed in col. 6, ln. 4-7 as there needs to be a space for the cover plate). 
In regard to claim 2, Tracy teaches the claimed invention further comprising a cover plate (120) configured and disposed to make contact with the first and second pedestal transition components, thereby covering the assembly. 
In regard to claim 3, Tracy teaches the claimed invention wherein the middle portion is narrower than the lower flange and wherein the middle portion is narrower than the upper flange (See fig. 5-6 -since the middle portion is provided by cavities 72/82 and their sidewalls, the claim is met).
In regard to claims 4 and 6, Tracy does not explicitly recite the cover plate is comprised of metal, however the plate assembly 18 is disclosed as being “of cast construction” and since 
In regard to claim 5, Tracy does not explicitly recite the cover plate is comprised of a cementitious material thus leaving it up to the person of ordinary skill in the art to select a suitable material. It would have been obvious to one of ordinary skill in the art to provide a plate of cementitious material to cover the assembly of Tracy so as to provide a material that provides durability while providing uniformity with the roof structure material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633